In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00113-CR



       BYRON DOUGLAS BRIGHAM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 31265




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER

            Appellant Byron Douglas Brigham was convicted of possession of a controlled substance

and was sentenced to two years’ confinement. On September 27, 2018, Brigham’s court-appointed

appellate counsel, Frank R. Hughes, III, filed an Anders 1 brief, and on October 5, 2018, Brigham

filed his pro se motion for access to the record. Pursuant to Kelly v. State, 436 S.W.3d 313, 321–

22 (Tex. Crim. App. 2014), we are now required to enter an order specifying the procedure to be

followed to ensure Brigham’s access to the record. This order is intended to accomplish that goal.

            Hughes advised this Court that on October 9, 2018, he mailed a complete paper copy of

the appellate record to Brigham. Allowing a generous fifteen days for that record to be delivered

to Brigham and giving Brigham thirty days to prepare and file his pro se response, we hereby set

November 26, 2018, as the deadline for Brigham to file his pro se response to Hughes’ Anders

brief.

            IT IS SO ORDERED.

                                                       BY THE COURT


DATE:               October 10, 2018




1
    See Anders v. California, 386 U.S. 738 (1967).